COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


TIMOTHY J. WILSON
                                           MEMORANDUM OPINION * BY
v.   Record No. 1959-01-4                JUDGE ROSEMARIE ANNUNZIATA
                                                AUGUST 13,2002
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Alfred D. Swersky, Judge

          Barbara Fortner, Third Year Law Student
          (Heidi Meinzer, Assistant Public Defender, on
          briefs), for appellant.

          Richard B. Smith, Senior Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     At a bench trial on July 17, 2001, the circuit court found

Timothy Wilson guilty of contempt of court and sentenced him to

ninety days in jail, with all but thirty days suspended for one

year, conditioned on his uniform good behavior.    Timothy Wilson

appeals this decision on the ground that the underlying

conviction for assault and battery was previously dismissed by

the district court.   For the reasons that follow, we affirm.

                            Background

     Wilson was convicted of assault and battery of a household

member by the juvenile and domestic relations district court on

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
March 10, 2000, sentenced to ninety days in jail with ninety

days suspended on the condition that he be of good behavior and

keep the peace.    In addition, the court ordered that he "enter

and complete programs as directed by the [Court Services Unit]."

On June 9, 2000, the district court issued a show cause summons

charging Wilson with violating his sentence because he failed to

enter into and complete programs directed by the Court Services

Unit.    On June 26, Wilson signed an Adult Supervision Plan,

which stated that his ninety-day sentence had been suspended

based upon completion of a supervised plan.    The plan required

that he attend counseling sessions at the Counseling Center of

Fairfax, obtain employment or attend school, not use illegal

drugs and not leave the D.C. area without permission.

        On July 17, 2000, Wilson appeared before a substitute

district court judge on the show cause summons.    The court

dismissed the show cause and allowed Wilson additional time to

enter and complete the Court Services Unit programs.    However,

the substitute judge put an "X" in the box next to "I Order the

charge dismissed" and wrote "D.A. 7/17/00" next to it.    He also

wrote and crossed out "7/17/00 Dismissed – Def. Complied."

        Following this extension, Wilson executed two more Adult

Supervision Plans, each reflecting that he has received a ninety

day suspended sentence requiring him to participate in a

treatment program.    Wilson did not comply.



                                 - 2 -
     On March 29, 2001, the district court entered a capias for

Wilson's arrest to show cause why he should not be required to

serve the sentence previously suspended on March 10, 2000,

because he had failed to enter into and complete programs as

directed by the Court Services Unit.    Wilson was arrested on

April 17, 2001.

     At the show cause hearing on May 14, 2001, the district

court found Wilson guilty of failing to comply and sentenced him

to serve ninety days.   Wilson appealed to the circuit court.

     At the July 17, 2001 circuit court hearing, defense counsel

moved to strike the evidence on the ground that the March 10,

2000 order requiring Wilson to enter and complete programs had

been dismissed in the district court on July 17, 2000 by the

substitute judge.   The circuit court dismissed the motion, found

Wilson guilty of contempt of court and sentenced him to ninety

days in jail, with all but thirty days suspended for one year,

conditioned on his uniform good behavior.   It is from this

decision that Wilson appeals.

                             Analysis

     Wilson contends that the trial court erred because the

district court dismissed the underlying charge for assault and

battery on July 17, 2000.   The Commonwealth argues, however,

that the district court lacked jurisdiction to dismiss the

conviction and, assuming it had jurisdiction, the record does

not establish that the substitute judge dismissed the assault

                                - 3 -
and battery conviction.      We agree that the district court lacked

jurisdiction to modify the conviction and, therefore, affirm.

                    An order is void ab initio if entered
               by a court in the absence of jurisdiction of
               the subject matter or over the parties, if
               the character of the order is such that the
               court had no power to render it . . . . The
               [absence] of jurisdiction to enter an order
               under any of these circumstances renders the
               order a complete nullity and it may be
               "impeached directly or collaterally by all
               persons, anywhere, at any time, or in any
               manner."

Singh v. Mooney, 261 Va. 48, 51-52, 541 S.E.2d 549, 551 (2001)

(citations omitted).

       A conviction may be "modified, vacated, or suspended for

twenty-one days after the date of entry and no longer."       Rule

1.1.       In addition, a person convicted in a district court may

apply to reopen his case "[w]ithin sixty days from the date of

conviction."      Code § 16.1-133.1.

       On March 10, 2000, the district court entered an order

finding Wilson guilty of assault and battery of a household

member and sentenced him to ninety days in jail, suspended, on

the condition that he be of good behavior and keep the peace.

In addition, the court ordered that he "enter and complete

programs as directed by the [Court Services Unit]." 1     On July 17,


       1
       Wilson alleges that his March 10, 2000 conviction was not
a final order. However, he advances no argument in support of
this contention and cites no legal authority in support thereof.
Therefore, we will not consider this argument. See Buchanan v.
Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992)
("Statements unsupported by argument, authority, or citations to

                                   - 4 -
2000, 129 days later, the district court allegedly dismissed the

charge.   Under Virginia law, therefore, the district court no

longer had jurisdiction over Wilson's case and could not dismiss

his conviction.   See Rule 1.1; Code § 16.1-133.1.   Accordingly,

we hold that the circuit court's judgment finding Wilson in

contempt of court on July 17, 2001 was based on a valid

conviction and, therefore, affirm.

     Because we find that the district court did not have the

authority to dismiss Wilson's underlying charge of assault and

battery, we need not address whether the July 17, 2000 order was

intended to dismiss the charge.   See Singh, 261 Va. at 51, 541

S.E.2d at 551 ("An order is void ab initio if entered by a court

in the absence of jurisdiction of the subject matter or over the

parties . . . .").



                                                          Affirmed.




the record do not merit appellate consideration. We will not
search the record for errors in order to interpret appellant's
contention and correct deficiencies in a brief.").

                               - 5 -